Citation Nr: 1455674	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1983 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which determined that the Veteran was not competent to manage the disbursement of VA benefits.

In the Veteran's March 2010 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in September 2011, he withdrew such request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence reflects that, in a September 2008 rating decision, the RO found the Veteran was not competent to handle disbursement of funds.  This decision was based substantially on a VA health care provider's statement received in January 2008, in which the provider indicated the Veteran was not capable of handling his VA benefits due to substance abuse.  A June 2009 VA opinion confirmed the Veteran was incapable of handling his VA benefits due to poor judgment.  

More recent evidence includes a December 2013 VA field examination report.  The field examiner visited the Veteran and noted that the Veteran fully understood his finances and expenses; however, still determined that due to his substance abuse, he did not have the capacity to manage his money prudently.  VA treatment records show during the pendency on the appeal, the Veteran sought in-patient treatment for substance abuse.  Additionally, the field examination report noted that the Veteran lived alone, spoke coherently, was fully oriented, answered all questions appropriately, and was appropriately dressed for the interview.  It was also noted that he comprehended amount of income, source of income, and types of expenses.  

The Veteran's fiduciary, his sister, is also a licensed professional counselor, who agrees that the Veteran is competent.  

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. §§ 3.102, 3.353(d). 

Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id. 

A review of the evidence of record reveals that the Veteran was last afforded a VA examination in this matter in June 2009, over five years ago, and no treating psychiatrist or physician has since provided an opinion as to the Veteran's competency.  38 C.F.R. § 3.353(c).  Given the lapse of time since the previous examination, the Board finds that a new competency examination is warranted.  

The field examination report also noted the Veteran continued to seek treatment at the VA medical center (VAMC) in Shreveport, Louisiana.  The most recent VA treatment records currently associated with the record are dated in June 2009.  On remand, all outstanding pertinent VA treatment records, since June 2009 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the record updated records of all VA treatment the Veteran has received since June 2009.

2. Arrange for the Veteran to undergo a VA medical examination to ascertain whether the Veteran has the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  The record must be made available to the examiner for review.  The examiner should provide complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should state why that is the case.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

